Case: 1:17-md-02804-DAP Doc #: 1189 Filed: 12/16/18 1 of 4. PageID #: 28788




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


   IN RE: NATIONAL PRESCRIPTION                   )       CASE NO. 1:17-MD-2804
   OPIATE LITIGATION                              )
                                                  )       SPECIAL MASTER COHEN
   THIS DOCUMENT RELATES TO:                      )
   “Track One Cases”                              )
                                                  )       RULING ON MOTION TO
                                                  )       WITHDRAW PORTION OF
                                                  )       DISCOVERY RULING NO. 12
                                                  )


           After the undersigned filed Discovery Ruling no. 12 (“DR-12”) (docket no. 1174), the

   distributor defendants filed a motion asking “the Special Master to withdraw Part I” of that Ruling.

   Motion at 1 (docket no. 1188). Distributors assert that Part I “of the Ruling is unnecessary to the

   ultimate discovery ruling and should be withdrawn because the legal issues addressed therein have

   not been briefed by the parties.” Id.

           For the reasons stated below, the motion is DENIED. But the Special Master adds some

   points of clarification.

           DR-12 addressed the distributor defendants’ contention that the answer plaintiffs gave to an

   interrogatory, which asked plaintiffs to “Identify each Suspicious Order for Prescription Opioids that

   you contend was shipped to Your geographic area,” was deficient. In order to understand and

   explain the obligation this interrogatory imposed on plaintiffs, the Special Master put forth in Part I

   of DR-12 a “short discourse on the concept of ‘Suspicious Orders.’” DR-12 at 1-2. This discourse
Case: 1:17-md-02804-DAP Doc #: 1189 Filed: 12/16/18 2 of 4. PageID #: 28789



   examined federal regulations and case law discussing what makes an opioid order “suspicious,” see

   id. at 2 (citing 21 C.F.R. §1301.74 and Masters Pharmaceutical, Inc. v. DEA, 861 F.3d 206 (D.C.

   Cir. 2017)), and also discussed various “rules” a distributor might use as part of an “algorithm” to

   identify suspicious orders, see id. at 3 n.2 (discussing the “Monthly Total Rule,” the “Order Form

   Rule,” the “Order Timing Rule,” and others).

          Defendants insist this discourse on the concept of suspicious orders “was not necessary to

   a ruling on whether Plaintiffs had sufficiently responded to the Interrogatory.” Motion at 2.

          The Special Master disagrees.         Researching and writing the discourse allowed the

   undersigned (and allows the reader) to understand: (1) some of the legal authority that defines a

   suspicious order, and (2) some of the different ways a distributor might identify an order as

   suspicious. Moreover, the flowchart shown on page 5 of DR-12 helped demonstrate why “[t]he

   legal authorities reviewed above leave unclear exactly when an order is deemed suspicious.” DR-12

   at 4. Without this discourse, the Special Master could not intelligently address the ultimate question

   the distributors had raised: did the complicated approach that plaintiffs used to respond to the

   interrogatory actually avoid answering it, as distributors contended? Or did plaintiffs’ three methods

   for identifying orders as suspicious fail to conform with applicable law?

          The Special Master concluded in DR-12 that the distributors’ lament – that is, that

   “Plaintiffs’ [interrogatory] response leaves them unsure regarding exactly which orders they will be

   called upon to defend at trial” – had some merit. Id. at 14. Therefore, the Special Master directed

   plaintiffs’ to amend their interrogatory response. Id. Still, distributors now complain that “the Short

   Discourse appears to hold that Masters is controlling authority and that it establishes ‘rules’ for

   determining ‘suspicious’ orders.” Motion at 4; see id. at 5 (citing earlier case law for the proposition


                                                      2
Case: 1:17-md-02804-DAP Doc #: 1189 Filed: 12/16/18 3 of 4. PageID #: 28790



   that, even if Masters is currently controlling, distributors’ obligations surrounding suspicious orders

   have changed over time). Distributors also assail the flowchart because it does “not capture the

   myriad ways in which various distributors complied, over a lengthy period of time, with DEA’s

   ever-changing guidance on how suspicious order monitoring systems could or should work.” Id.

   at 6.

           The Special Master answers distributors’ complaint as follows. First, the discourse actually

   states there are many ways for a distributor to reckon whether an opioid order is suspicious. See

   DR-12 at 3 n.2 (“There are many . . . algorithms a distributor could use to identify opioid orders as

   suspicious.”); id. at 6 (“the federal regulations do not make explicit exactly what algorithm(s) the

   SOMS must use to identify suspicious orders, or exactly what due diligence efforts are required

   when investigating an order after it is identified as suspicious.”). Distributors’ concern that DR-12

   holds strictly that they must follow given, established rules to identify suspicious orders is undue.

           Second, the discourse was not meant to be authoritative or conclusive on how all suspicious

   order monitoring systems (“SOMS”) must work. As distributors note, resolution of whether their

   SOMS met applicable legal requirements over time is a question “for another day.” Motion at 3.

   DR-12 simply analyzed some of the legal authority the Court will apply when that day comes. The

   analysis in DR-12 was in the context of resolving a discovery dispute, not the distributors’ liability.

           And third, the flowchart is obviously simplified, presented to explain why there is some lack

   of clarity on whether and when an order meets the definition of “suspicious” – which explains, in

   turn, why there was legitimately some lack of clarity in plaintiffs’ interrogatory response. Just as

   distributors will surely muster additional legal authority in their summary judgment motions on the

   topics of what makes an order suspicious and when and whether it must be reported, they will surely


                                                     3
Case: 1:17-md-02804-DAP Doc #: 1189 Filed: 12/16/18 4 of 4. PageID #: 28791



   also offer complete descriptions – perhaps with detailed flowcharts – illustrating how their SOMS

   actually functioned over time. That the distributors will later supply additional legal and factual

   input does not make Part 1 of DR-12 so infirm that it must be withdrawn.

          In sum, distributors are correct that Discovery Ruling no. 12 was exactly that – a discovery

   ruling – and not a definitive pronouncement on their legal obligations. But neither was Part I

   “unnecessary” or, in the Special Master’s view in hindsight, in any way incorrect. Accordingly, the

   motion to withdraw is denied.

          RESPECTFULLY SUBMITTED,

                                                        /s/ David R. Cohen
                                                        David R. Cohen
                                                        Special Master

   Dated: December 16, 2018




                                                   4
